Citation Nr: 1509548	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a left leg injury, to include a left knee and vascular disability involving the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona; the Board observes however, the Anchorage, Alaska RO has jurisdiction of the Veteran's case.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals the May 2013 hearing transcript.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board also notes that the Veteran has a Veterans Benefits Management System (VBMS) electronic file, however, there are currently no documents located in the VBMS file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.

2.  There is no competent and probative medical evidence showing that the Veteran's current hearing loss is related to service, including to noise exposure therein..

3.  There is no competent and probative evidence showing that the Veteran has residuals from a left leg injury in service, to include a left knee disability and a vascular disability of the left leg.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for residuals of a left leg injury, to include a left knee disability and a vascular disability of the left leg, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the Veteran's tinnitus claim, as the Board's decision to grant such claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

Relevant to bilateral hearing loss and left leg disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as all identified post-service private treatment records from Kaiser Permanente have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations with opinions in October 2009 and February 2012 with respect to the issues decided herein.  The Board finds that such examinations and opinions are adequate to decide the issues as they are predicated on an interview with the Veteran as well as a review of the record, to include his service treatment records and physical examinations with diagnostic testing.  In this regard, the proffered opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met. 

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature and etiology of the Veteran's bilateral hearing loss and left leg disability, to include the left knee.  Moreover, the hearing involved a discussion regarding why the Veteran believed his bilateral hearing loss and left leg disabilities were related to service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Veteran raised the possibility that there were outstanding treatment records available from Kaiser dated from 1978 to 1989.  The Veteran was informed that his claims file would be reviewed in order to determine if all records were in the file.  The Board observes all records the Veteran identified during the hearing are associated with the claims file and have already been considered by the RO.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, sensorineural hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Exposure to excessive noise in service

The Veteran's service records document that he served as a mortar man in the United States Army.  Thus, the Board finds that the Veteran was exposed to excessive noise in service.  Moreover, the AOJ has conceded that the Veteran had significant in-service noise exposure.  See September 2009 VA examination request and February 2012 Statement of the Case.

B.  Tinnitus

In the Veteran's January 2009 claim, he reported an onset of tinnitus in 1977.  

During the October 2009 VA evaluation, the Veteran reported that he first became aware of tinnitus soon after service.  Additionally, tinnitus was noted by the examiner.  Thus, the medical evidence of record confirms a current diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms. 

The VA examiner noted in the October 2009 evaluation report that while the etiology of the Veteran's tinnitus is most likely noise exposure it is unlikely that his current tinnitus was caused by or a result of his military noise exposure, because the STRs are "silent for report of tinnitus". 

The Board observes, this opinion relies on a lack of contemporaneous medical records showing tinnitus in service.  However, the lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The opinion fails to explain why it discounted the Veteran's competent and credible report of tinnitus in service, or shortly thereafter.  Thus, this opinion is not adequate with respect to tinnitus and is not entitled to probative weight.  Nieves-Rodriguez; Stefl.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus shortly after service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).

C.  Bilateral hearing loss 

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's STRs include audiometer readings at enlistment into active duty (December 1973), during service (March 1977), and at separation (September 1977).

On December 1973 enlistment physical examination, the examiner placed "check marks" as data for pure tone thresholds.

The Veteran was seen in January 1974 for complaints of pain right ear pain.  He reported semi loss of hearing.  The examiner noted a large amount of swelling and redness.  The impression was otitis media.  In February 1974 the Veteran was seen again for bilateral earache.  Physical examination revealed that both of his ears were clear, without inflammation. 

On March 1977 service audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
0
15
15

On September 1977 service separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
/
25
LEFT
25
25
25
/
25

In the accompanying September 1977 Report of Medical Examination clinical evaluation of the Veteran's ears was normal, and he denied any hearing loss on the Report of Medical History.  The Board observes the Veteran reported ear, nose, or throat trouble, however such was attributed to deviated nasal septum. 

On October 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
40
40
LEFT
5
5
15
50
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The VA audiologist conducting this consult diagnosed the Veteran with moderate to mild sensorineural hearing loss (SNHL) from 3000 Hz to 6000 Hz in the left ear, and mild SNHL from 4000 Hz to 6000 Hz in the right ear.

These record shows that the Veteran has current hearing loss for VA purposes bilaterally.  The remaining inquiry is whether the Veteran's hearing loss is related to his service. 

The Veteran reported in his January 2009 claim that he began experiencing hearing loss in his ears during service in 1977.  While the Veteran can assert having some type of hearing loss in service, he is not competent to assert that such hearing loss was a diagnosed chronic condition.  As a lay person he is not competent to offer diagnosis.  In this regard, the Board notes that during service his complaint of hearing loss was associated with a diagnosis of otitis media and that following treatment there were no further complaints of hearing loss.  In this regard, the Board notes that the Veteran actually denied a history of hearing loss during his service separation examination.  Such denial of hearing loss in service is evidence against a finding that the Veteran had hearing loss in service and continuity of hearing loss symptoms.

The record contains the October 2009 opinion, which finds that the Veteran's current hearing loss is not related to service.

The October 2009 VA examiner opined that the Veteran's bilateral hearing loss was not a result of military noise exposure.  She indicated that the configuration of loss suggests noise exposure as a contributing factor.  However, the entrance audiogram does not reveal any threshold levels, just check marks suggesting that the Veteran responded perhaps to a set screening level.  The examiner noted that the March 1977 audiological evaluation was well within normal limits and that such was three years into four years of service.  The examiner noted that the March 1977 audiogram did not reveal any levels suggestive of the effects of noise on hearing, and that it was unlikely that hearing would have remained within normal limits for the majority of the Veteran's service and then shifted at the time of separation.  The examiner opined that the validity of the levels indicated on the September 1977 separation audiogram (i.e., all 25 dB) were suspect for gun decking, and should not be considered.  She indicated that perhaps the technician set the level at a screening of 25 dB and looked for a response which was present.  The examiner noted that this was especially true since the results of the current evaluation were significantly better through most of the frequency range than that indicated on the separation audiogram.  Finally, the Chief audiologist explained that the Institute of Medicine (2005) did not find evidence for noise induced hearing loss to develop long after the cessation of that noise exposure.  The examiner noted that following separation, the Veteran worked for 15 years in a noise hazardous job and continues to work as a pilot/mechanic.

The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). However, in the instant case, the Veteran has not submitted any competent medical evidence linking his hearing loss to service.  Whether the Veteran's bilateral hearing loss is related to service cannot be determined by the Veteran as a lay person.  The Board finds that determining that noise exposure in service caused current hearing loss is not within the realm of knowledge of a lay person.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his bilateral hearing loss is related to in-service excessive noise exposure.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.
Here, the medical opinion evidence is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that the current bilateral hearing loss is related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

Furthermore, there is nothing in the record to show that sensorineural hearing loss manifested to a compensable degree during the one-year period following the Veteran's separation from service.  Therefore, presumptive service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

D.  left leg/knee disability

Service treatment records show that the Veteran injured his left lower extremity when he was in a skiing accident in February 1975.  X-ray taken revealed no acute fracture.  In March 1975, the Veteran sustained a left lower extremity hematoma subsequent to being hit with a shovel.  He was placed on limited duty with instructions to keep his left leg elevated as much as possible.  In November 1975, the Veteran was seen for complaints of knee pain which he attributed to his skiing accident.  X-ray of the left leg and left knee revealed no significant abnormality.  The Veteran's September 1977 separation examination shows normal lower extremities and, in an accompanying Report of Medical History, the Veteran denied "bone, joint or other deformity"; "arthritis, rheumatism, or bursitis"; and "trick or locked knee."

Private treatment records from Kaiser Permanente dated from 1978 to 2006 reveal the earliest treatment for the Veteran's left lower extremity was in May 1989 when he underwent a left knee arthroscopy for a medial meniscus tear.  In an April 2002 Kaiser Treatment record, the Veteran reported a one-year history of left knee pain of insidious onset.  A July 2004 treatment record documents left knee osteoarthritis.

The Veteran has indicated in statements and in his testimony that because of his left lower extremity injury during service, left lower extremity residual disability includes edema and vascular damage.  The Veteran indicated that when he underwent heart surgery in 1999, the physician had to use his right leg for a harvest site because his left leg was damaged.  Kaiser treatment records relevant to the Veteran's heart surgery, dated in 1999 reveal that the right saphenous vein was harvested, however the records do not document that there was any particular problem with the left lower extremity, other than the history of left knee surgery.

On January 2012 VA artery and vein conditions DBQ, the Veteran reported that he continues to have periodic/neochromic swelling of the left lower leg since his in-service accident.  Physical examination was unremarkable for any vascular abnormality.  The examiner noted no abnormality of significance on examination.

On January 2012 VA knee and lower leg Disability Benefits Questionnaire (DBQ), the Veteran reported increased pain and swelling of the left leg at and below the left knee with activity.  Physical examination of the left knee revealed painful limited range of motion and some instability.  The examiner noted the Veteran's past meniscal surgery and noted that such was unrelated to the current left knee claim.  In support of his claim, the Veteran submitted email communications between he and his private provider.  In the documentation, the Veteran indicated that he has an unsettled workers compensation case on his knee.  The examiner found that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the Veteran did not provide any new material relating to the actual finding of the left knee tear, and that data sent from the Veteran clearly stated that his left knee is a workers compensation case.

As indicated previously, such opinion was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, as well as email communications provided by the Veteran between him and his private physician, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, Stefl.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis of his left lower extremity to a degree of 10 percent within the one year following his active duty service discharge in September 1977.  The first evidence of degenerative changes in the left lower extremity was noted on an X-ray in July 2004.  Moreover, while the Veteran has alleged experiencing continuous left leg/knee pain since service, the Board finds such statement to lack credibility.  The Board notes a review of the service treatment records show that his discharge examination shows that his lower extremities were normal upon clinical evaluation and, in an accompanying Report of Medical History, the Veteran denied "bone, joint or other deformity"; "arthritis, rheumatism, or bursitis"; and "trick or locked knee."  This is evidence which is against a finding of continuity of left leg symptoms following the incidents in service.

The claim must also be denied on a direct basis.  First, while service treatment records show complaints of left leg/knee pain following a February 1975 skiing accident and a March 1975 traumatic accident, a November 1975 service treatment record documents a normal X-ray of the left lower extremity, to include the knee; and the Veteran's September 1977 separation examination shows normal lower extremities, and he denied any issues with his lower extremity, to include his knee.  Moreover, email communications submitted by the Veteran, between him and his private physician relates his left knee to a workman's compensation case.  Furthermore, as noted previously, the probative January 2012 VA examiner determined that there was no significant vascular abnormality to the left leg; and the Veteran's current left knee disability was not related to military service. 

While the Veteran contends that his left leg/knee disorder is related to military service, the Board accords his statement regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions. In this regard, there is no indication that he has formal specialized training in medical diagnosis and etiology as relevant to the vascular and joint disabilities. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the lower extremities, to include the knee and vascular disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The medical etiology question in this case may not be competently addressed by the Veteran who is a lay person.  As such, his opinion lacks probative value.  See Jandreau; see also Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for a left leg disability, to include a left knee and vascular disability, is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a left leg disability, to include the left knee.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



	CONTINUE ON THE NEXT PAGE


Service connection for a left leg disability, to include left knee and vascular disability, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


